Name: Commission Regulation (EEC) No 1177/89 of 28 April 1989 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 89 Official Journal of the European Communities No L 121 /51 COMMISSION REGULATION (EEC) No 1177/89 of 28 April 1989 fixing the rate of the aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 1 1 10/89 0, the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1 1 17/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (6), as last amended by Regulation (EEC) No 1963/88 P) ; Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percen ­ tage of the difference between these two prices ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78, when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1 528/78 ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1111 /89 of 27 April 1989 fixing for the 1989/90 marketing year the guide price for dried fodder (3) ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas in the absence of the intervention price for barley applicable during the 1989/90 marketing year, aid amounts for the months concerned have been fixed on the basis of the Commission's last proposals to the Council ; whereas these amounts must be provissionally applied and confirmed or altered when the 1989/90 marketing year prices are known ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78, the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures ; 0 OJ No L 142, 30. 5. 1978, p. 1 . (&lt;) OJ No L 171 , 28 . 6 . 1978, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 3 . (6) OJ No L 179, 1 . 7. 1978, p. 10. 0 OJ No L 173, 5. 7. 1988, p. 9. 0 OJ No L 377, 31 . 12. 1987, p. 35 . 0 OJ No L 118, 29 . 4. 1989, p. 4. No L 121 /52 Official Journal of the European Communities 29 . 4. 89 month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1 1 17/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies a conversion rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and on the aforesaid corrective factor ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act : Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5(3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation. 2. However, the amounts of the aid, in cases of advance fixing for the 1989/90 marketing year, will be confirmed or replaced with effect from 1 May 1989 to take account of the intervention price of barley adopted in respect of the 1 989/90 marketing year. Article 2 This Regulation shall enter into force on 1 May 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . P) OJ No L 153, 13 . 6 . 1987, p. 1 . 29 . 4 . 89 Official Journal of the European Communities No L 121 /53 ANNEX to the Commission Regulation of 28 April 1989 fixing the rate of the aid for dried fodder Aid applicable from 1 May 1989 to dried fodder : (ECU/tonne) I Fodder dehydrated by artificial heat-dryingProtein concentrates Fodder otherwise dried Spain Portugal Other Member States Spain Portugal Other Member States : Aid 41,293 52,667 54,533 0,000 9,667 11,533 Aid in case of advance fixing for the month of : (ECU/tonne) June 1989 43,273 54,677 56,513 0,273 11,677 13,513 July 1989 (') August 1989 (') September 1989 (') October 1989 0 19,184 48,849 December 1989 0 January 1990 (2) February 1 990 (2) March 1 990 (2) 48,091 48,091 47,380 49,533 60,337 48,849 0,000 0,000 0,000 59,567 59,567 58,846 48,944 62,089 60,337 0,000 0,000 0,000 61,331 61,331 60,620 60,433 5,849 62,089 0,000 0,000 0,000 5,091 5,091 4,380 62,184 17,337 5,849 0,000 ' 0,000 0,000 16,567 16,567 15,846 5,944 19,089 17,337 0,000 0,000 0,000 18,331 18,331 17,620 17,433 19,089 0,000 0,000 0,000 (') Depending on the intervention price for barley set for the 1989/90 marketing year. (2) In accordance with Article 6 (b) of Regulation (CEE) No 1528/78.